Citation Nr: 0805442	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-29 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
evaluation for status post radical prostatectomy, currently 
evaluated as 20 percent disabling. 

2.  Entitlement to an evaluation in excess of 20 percent for 
status post radical prostatectomy from August 1, 2004.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 rating 
decision, by the Boise, Idaho, Regional Office (RO), which 
reduced the evaluation for status post radical prostatectomy 
from 100 percent to 10 percent, effective June 1, 2004.  The 
veteran appealed the reduction.  By a rating action in August 
2005, the RO changed the effective date of the reduction to 
August 1, 2004.  Subsequently, in April 2006, the RO 
increased the evaluation for status post radical 
prostatectomy from 10 percent to 20 percent, effective August 
1, 2004.  

The issue of entitlement to an evaluation in excess of 20 
percent for status post radical prostatectomy from August 1, 
2004 is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran was diagnosed as having prostate cancer and 
underwent a radical prostatectomy in March 2003.  

2.  In a November 2003 rating decision, the RO notified the 
veteran and his representative of a proposed rating reduction 
in the evaluation for service-connected status post radical 
prostatectomy from 100 percent to 10 percent.  

3.  A March 2004 rating decision reduced the evaluation for 
service-connected status post radical prostatectomy from 100 
percent to a 10 percent disability rating, effective June 1, 
2004.  

4.  In August 2005, changed the effective date of the 
reduction to August 1, 2004; thereafter, in April 2006, the 
RO increased the evaluation for status post radical 
prostatectomy from 10 percent to 20 percent, effective August 
1, 2004.  

5.  The evidence of record shows no recurrence of cancer or 
metastasis; the veteran's most recent PSA level was 0.1.  


CONCLUSION OF LAW

The criteria for restoration of a 100 percent rating for 
status post radical prostatectomy for prostate cancer have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 3.344, 4.115a, 
4.115b, Diagnostic Code 7528 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Restoration of 100 Percent Evaluation For status post 
radical prostatectomy.

The veteran submitted his claim for entitlement to service 
connection for residuals of prostate cancer in April 2003.  
Submitted in support of the veteran's claim were VA progress 
notes, dated from December 2002 to April 2003.  These records 
show that the veteran was diagnosed with prostate cancer in 
March 2003; he underwent surgery for a radical prostatectomy 
on March 5, 2003.  

The RO granted service connection for prostate cancer in May 
2003.  The veteran was assigned a 100 percent disability 
evaluation, effective from April 11, 2003.  The rating 
decision advised that the 100 percent evaluation was assigned 
during the active malignancy or antineoplastic therapy.  The 
rating decision further advised that a residual disability 
evaluation would be determined, by findings from a VA 
examination, conducted six months following completion of 
treatment.  The veteran was provided notice of the rating 
action in June 2003.  

The veteran was afforded a VA genitourinary examination in 
November 2003.  The examiner noted that the veteran was found 
to have elevated PSA on blood testing in 2002; he was 
referred to urology for evaluation in November 2002, at which 
time a prostate biopsy revealed prostatic adenocarcinoma 
involving the left lobe.  On March 5, 2003, the veteran 
underwent a radical prostatectomy; he had no major 
complications.  Since then, he has had return of urinary 
function and does not have incontinence as a general rule; 
however, sometimes, when he bends forward or strains, he 
might have some leaking but he does not have to wear a pad.  
He did not have nocturia.  The pertinent diagnoses were 
status post radical prostatectomy for prostate cancer, very 
mild urinary incontinence, and erectile dysfunction secondary 
to surgery.  

The RO issued a rating decision that proposed to reduce the 
veteran's 100 percent evaluation to a 10 percent rating in 
November 2003.  The rating decision provided information 
regarding several disability evaluation levels and the 
evidence required to satisfy the rating criteria.  The 
veteran was provided notice of the proposed reduction that 
same month.  He was advised of his right to have a hearing in 
the matter.  

In a statement in support of claim, dated in November 2003, 
the veteran indicated that he was scheduled to undergo an 
examination for evaluation of any residuals of prostate 
cancer; therefore, requested that the results of such an 
examination be considered before the RO reduced his 
compensation benefits.  

Of record is a VA progress note from a urology clinic, dated 
in December 2003, indicating that the veteran was seen for a 
follow up evaluation after his radical prostatectomy in March 
2003; it was noted that he was doing well, with no 
complaints, voiding well with good urinary control.  It was 
noted that his PSA level was 0.1.  The impression was CAP.  

A review of the additional medical evidence of record, dated 
through October 2005, shows that the veteran does not have 
any reoccurrence of the prostate cancer in any other area of 
the body.  

The RO issued a rating decision in March 2004 to reduce the 
veteran's 100 percent evaluation to 10 percent, effective 
June 1, 2004.  The veteran was provided notice of the 
reduction that same month.  The veteran submitted a NOD in 
March 2005.  In August 2005, changed the effective date of 
the reduction to August 1, 2004; thereafter, in April 2006, 
the RO increased the evaluation for status post radical 
prostatectomy from 10 percent to 20 percent, effective August 
1, 2004.  The veteran submitted a NOD in March 2005.  


II.  Legal Analysis.

The original evaluation of 100 percent was provided under 
Diagnostic Code 7528, for malignant neoplasms of the 
genitourinary system.  See 38 C.F.R. § 4.115b (2007).  The 
note following this diagnostic code indicates that, following 
the cessation of surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, then the veteran's cancer 
is rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is the predominant disability.  Id.  

The undisputed evidence shows that the veteran received no 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after his surgery in March 2003.  He was 
followed to ensure that there was no reoccurrence of his 
cancer and found to be stable on VA examination in November 
2003.  

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction. 38 C.F.R. 
§ 3.105(e), (i) (2).  The effective date of the reduction 
will be the last day of the month in which a 60-day period 
from the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i) (2) (i).  

As noted above, the veteran was notified of the RO's intent 
to reduce the 100 percent evaluation for service-connected 
status post radical prostatectomy by letter in November 2003.  
Thereafter, he was afforded an opportunity to have a pre-
determination hearing and given at least 60 days in which to 
present additional evidence.  38 C.F.R. §§ 3.105(e), (i).  
Final action to reduce the 100 percent evaluation to a 10 
evaluation percent was taken pursuant to 38 C.F.R. § 3.105(e) 
in March 2004.  The veteran was informed of this decision by 
letter dated that same month.  The reduction was made 
effective beginning August 1, 2004.  

Based on a review of this procedural history, it appears that 
the RO complied with all of the requirements of 38 C.F.R. 
§ 3.105(e).  The veteran was notified of his rights.  He was 
given an opportunity for a hearing and time to respond.  
Finally, the reduction was made effective no sooner than 
permitted by current law and regulations.  38 C.F.R. 
§ 3.105(e).  Therefore, all of the evidence is in favor of a 
finding that the reduction from 100 percent was proper.  

The Board notes that the notice required by 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) was not required in regard to 
this issue.  The case turned on the issue of when the 
veteran's 100 percent evaluation for prostate cancer could be 
reduced.  The applicable criteria require that there be a 
residual evaluation assigned once there is the cessation of 
surgical, x-ray, antineoplastic chemotherapy, or other 
therapeutic procedure.  See Note following Diagnostic Code 
7528, 38 C.F.R. § 4.115b.  

In this case the veteran had no continuation of therapy.  
Rather, he had removal of his prostate with monitoring for 
any evidence of a recurrence of his cancer.  The medical 
records established, without dispute, that he was stable as 
of November 2003.  The veteran does not contend that he had 
either a continuation of his cancer or a recurrence of his 
cancer at any time.  He does not dispute the timing of the 
reduction.  Moreover, he was afforded the required procedural 
rights in the proposed reduction, and then final reduction of 
his 100 percent evaluation.  Thus the facts relevant to the 
decision to reduce the veteran's 100 percent evaluation are 
not in dispute.  See VAOPGCPREC 5-2004.  The issue of the 
degree of residual disability is in dispute and is addressed 
in the remand section of this decision.  


ORDER

Entitlement to restoration of a 100 percent restoration for 
status post radical prostatectomy is denied.  


REMAND

The veteran contends that he is entitled to a rating in 
excess of 20 percent for residuals of prostate cancer.  A 
medical examination is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
lay evidence of a current diagnosed or persistent symptom of 
disability.  38 C.F.R. § 3.159(4) (2007).  In his substantive 
appeal (VA Form 9), received in September 2005, the veteran 
indicated that he was having daytime voiding interval of 
between 1/2 hour and one hour.  The veteran submitted a 
calendar of the period from February 4, 2006 to March 2, 
2006, which shows that he had daytime voiding upwards to 12 
times per day.  The criteria for rating voiding dysfunction 
are at 38 C.F.R. § 4.115a (2007).  The veteran had a VA 
medical examination in November 2003.  The report of that 
examination noted the veteran's report of voiding 
dysfunction, but did not provide history or findings that 
were sufficiently detailed to apply the rating criteria.  

In July 2006, the veteran's representative argued that the 
November 2003 VA examination did not adequately address the 
residuals of the veteran's prostatectomy.  VA regulations 
provide that where "the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2007); see 38 C.F.R. § 19.9 (2007).  

Where the Board makes a decision based on an examination 
report that does not contain sufficient detail, remand is 
required by the courts "for compliance with the duty to 
assist by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Therefore, 
the veteran should receive a new examination to obtain 
additional information relevant to the assignment of a 
rating.  As such, another examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for any residuals of his 
prostatectomy for prostate cancer since 
August 1, 2004, the effective date of the 
reduction in rating from 100 percent to 
20 percent.  After obtaining any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran not 
been previously associated with the 
claims files.  All records obtained 
should be associated with the claims 
files.  

2.  The veteran should be afforded a VA 
genitourinary examination for the purpose 
of determining the current status of his 
service-connected status post radical 
prostatectomy for prostate cancer.  The 
claims folder should be made available to 
the examiner for review.  Following a 
review of the relevant medical records in 
the claims file, the history and clinical 
evaluation, and any tests that are deemed 
necessary, the examiner should identify 
all abnormal findings attributable to 
carcinoma of the prostate or treatment 
(including surgery) for same, including 
any voiding dysfunction, urinary 
frequency, obstructed voiding, renal 
dysfunction, or other complications.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.  After the 
above actions have been accomplished, the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  The purposes of this 
REMAND are to further develop the record and to the accord 
the veteran due process of law.  By this remand, the Board 
does not intimate any opinion, either factual or legal, as to 
the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


